Case 1:21-cv-00082-TSK Document 1-1 Filed 06/23/21 Page 1o0f9 PagelD #: 13

EXHIBIT A
Case 1:21-cv-00082-TSK Document 1-1 Filed 06/23/21 Page 2 of 9 PagelD #: 14

SUMMONS
CIRCUIT COURT OF PRESTON COUNTY, WEST VIRGINIA

ARCH INSURANCE COMPANY a/s/o

on me 12
AURORA VOLUNTEER FIRE DEPARTMENT aa SS Dy
PLAINTIFF, on € ao

VS, CIVIL ACTION NO. 21-6-24.25 2 SS
JUDGE: STEVEN SHAFFER,< EF

SHAFFER FORD SALES INC., a “So os
Maryland Corporation, and FORD Ber wm OF
MOTOR COMPANY, a Delaware Corporation ei Oo Ow
DEFENDANTS. y OO”

To the above named Defendant:

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby Summoned
and required to serve upon BRADLEY K SHAFER, plaintiff's attorney, whose address is
48 14TH STREET, WHEELING, WV, 26003 an answer including any related counterclaim
you may have to the complaint filed apainst you in the above civil action, a true copy of
which is herewith delivered to you. You are required to serve your answer within (20 days)

after service of this summons upon you, exclusive of the day of service. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint and

you will be thereafter barred from asserting in another action any claim you may have which

must be asserted by counterclaim in the above style civil action.

Lisa Leishman

 

 

CLERK OF COURT
Dated: March 10, 2021
BY: Jody. Merny”
SePUTY CLERK
Please Serve:
F ORD MOTOR COMPANY.

y
40600-ANN ARBOR RD STE 20] 20]
PLYMOUTH-MI48170___)
Case 1:21-cv-00082-TSK - Document 1-1 Filed 06/23/21 Page 3 0f 9 PagelD #: 15

IN THE CIRCUIT COURT OF PRESTON COUNTY, WEST VIRGINIA
ARCH INSURANCE COMPANY a/s/o |

AURORA VOLUNTEER FIRE
DEPARTMENT

Plaintiff, CIVIL ACTION NO. _ Ai -€-a/
a JUDGE:__ Shu ther

SHAFFER FORD SALES INC., a
Maryland Corporation, and FORD
MOTOR COMPANY, a Delaware
Corporation,

Defendants.

COMPLAINT
NOW COMES the Plaintiff, Arch Insurance Company, as subrogee of Aurora

Volunteer Fire Department, through its undersigned counsel of record, to make the
following allegations against the Defendants:

1. Plaintiff, Arch Insurance Company, | is a foreign corporation operating and
conducting business as a licensed insurer in the State of West Virginia;

2. Upon information and belief, Defendant Shaffer Ford Sales, Inc. was a Maryland
corporation in good standing at the time of the events set forth below but which is
now in the process of dissolution;

3. Upon information and belief, Ford Motor Company. is a Delaware corporation
with its principal place of business in Dearborn, Michigan;

4. Aurora Volunteer Fire Department is a volunteer fire department located in

Aurora, Preston County, West Virginia. At all times material herein, Aurora

Volunteer Fire Department owned a 2004 Ford F-Super Duty 550 with 6.0L OHV
Case 1:21-cv-00082-TSK Document 1-1 Filed 06/23/21 Page 4of9 PagelD #: 16

Diesel V8 engine (hereinafter “Vehicle”) and insured said Vehicle with Arch
Insurance Company;

5, On or about March 15, 2019, Aurora Volunteer Fire Department brought the
Vehicle to Defendant Shaffer Ford Sales, Inc. for repairs and maintenance after
the Vehicle made a loud pop, lost power, and emitted black smoke;

6. Defendant Shaffer Ford Sales, Inc. replaced the turbo, the charge air cooler,
performed a diesel lube, oil, and filter change, and changed the fuel and air filters;

7. After performing the maintenance and repairs, Defendant Shaffer Ford Sales, Inc.
notified Aurora Volunteer Fire Department that the vehicle had been repaired, test
driven, and was ready to be picked up;

8. Defendant Shaffer Ford Sales, Inc. records indicate that the Vehicle arrived with
9,595 miles on it and was returned to the Aurora Volunteer Fire Department with
9595 miles on it, indicating that no road test had actually been performed despite
representations to the contrary;

9. On or about March 29, 2019 Aurora Volunteer Fire Department took possession
of the vehicle from Shaffer Ford Sales, Inc. and drove it back to the Aurora
Volunteer Fire Department station,

10. Once back at the station, the Vehicle was emitting an unusual odor. Upon further
investigation by members of the fire department, it was discovered that oil was on
the turbo and dripping to the floor below. Upon making these observations it was
decided that the Vehicle should be returned to Defendant Shaffer Ford Sales, Inc.

for further maintenance and repairs;
Case 1:21-cv-00082-TSK Document 1-1 Filed 06/23/21 Page 5of9 PagelD #: 17

11. While on route to Defendant Shaffer Ford Sales, Inc. after travelling
approximately % miles from the fire department, and while still in Preston
County, West Virginia, the vehicle lost power, smelled of burning oil, and caught
fire;

12. As result of the fire, the Vehicle was declared a total loss and the Aurora
Volunteer Fire Department made a claim with its insurance carrier, Arch
Insurance Company;

13. Arch Insurance Company, finding the claim to be proper, issued payment in an
amount exceeding the minimum jurisdiction of this Court to Aurora Volunteer
Fire Department and thus is now subrogated to the rights of the Insured against all
persons, companies, and entities responsible for the loss of the Vehicle;

14. Personal jurisdiction exists over both Defendants pursuant to the West Virginia
Long Arm Statute, W. Va. Code 56-3-33(a) as they transacted business in this
State, they contracted to supply services or things in this State, they caused
tortious injury in this State by an act or omission outside of the State and both
Defendants regularly do or solicit business, engage in other persistent courses of
conduct, or derive substantial revenue fram goods used or consumed or services
rendered in this State; Venue is proper in this Court pursuant to W.Va. Code 56-1-
1 (a) (1), in that the fire which destroyed the Vehicle occurred in Preston County.

COUNT I- BREACH OF CONTRACT
SHAFFER FORD SALES, INC,
15. Plaintiff asserts, as if fully restated here, its allegations contained in Paragraphs 1-

14 of the Complaint;
Case 1:21-cv-00082-TSK Document 1-1 Filed 06/23/21 Page 6 of9 PagelD #: 18

16. Defendant Shaffer Ford Sales, Inc. breached its contract with the Insured when it
failed to properly repair the vehicle and supply new replacement parts in the

course of doing so;

COUNT H —- NEGLIGENCE
SHAFFER FORD SALES INC.
17. Plaintiff asserts, as if fully restated here, its allegations contained in Paragraphs 1-

16 of the Complaint;
18. Defendant Shaffer Ford Sales, Inc. was negligent in its removal of the old turbo
and installation of the new turbo as well as in the other maintenance and repairs it

performed on the vehicle;

COUNT I¥I - NEGLIGENT MISREPRESENTATION/FRAUD
SHAFFER FORD SALES, INC.
19. Plaintiff asserts, as if fully restated here, its allegations in Paragraphs 1-18 of the

Complaint;

20. Defendant Shaffer Ford Sales, Inc. negligently misrepresented and/or committed
fraud when it represented it test drove the vehicle, as Defendant’s own records
indicate no mileage was placed on the vehicle during the time it was in its
possession;

21. Had Defendant, Shaffer Ford Sales, Inc. conducted the test drive, it would have
discovered the vehicle was continuing to leak oil, smell of burned oil, and .
detected other symptoms such that the vehicle could have been properly repaired
and not be destroyed by fire;

COUNT IV ~- BREACH OF WARRANTIES
SHAFFER FORD SALES, INC.
22. Plaintiff asserts, as if fully restated here, its allegations contained in Paragraphs 1-

21 of the Complaint;
Case 1:21-cv-00082-TSK Document 1-1 Filed 06/23/21 Page 7 of 9 PagelD #: 19

23. When performing maintenance and repairs, Shaffer Ford Sales, Inc. expressly or
impliedly warrants to its customers that the repairs it performs, including labor
and parts, will be performed in a professional and quality manner, that the repairs
were necessary, and that the repairs will resolve the issues with the vehicle;

24. Defendant, Shaffer Ford Sales, Inc. expressly and/or impliedly warranted to the
Plaintiff's insureds that, as a result of the repairs it performed, the aforementioned
Vehicle was free from defects, of merchantable quality, and reasonably fit for the
purpose for which it was intended in the ordinary and reasonable use thereof;

25. Defendant, Shaffer Ford Sales, Inc. breached these warranties in that it returned to
the Plaintiff's insured a Vehicle that continued to leak oil, which was uitra-
hazardous to operate, putting said operator’s life in jeopardy, a Vehicle which did
in fact burst into flames when operated in the normal course;

COUNT V - NEGLIGENT DESIGN/ MANUFACTURE
FORD MOTOR COMPANY
26. Plaintiff asserts, as if fully restated here, its allegations contained in Paragraphs 1-

25 of the Complaint;

27. Defendant Ford Motor Company negligently manufactured, designed,
constructed, and/or assembled, and placed into the stream of commerce the turbo
at issue in this matter;

28. Defendant Ford Motor Company was negligent in its manufacture of the turbo in
that the actuator piston was missing one or more factory seals, the purpose of

which is to prevent oil leaks;
Case 1:21-cv-00082-TSK Document 1-1 Filed 06/23/21 Page 8 of 9 PagelD #: 20

COUNT VI - NEGLIGENT MISREPRESENTATION /FRAUD
FORD MOTOR COMPANY
29, Plaintiff asserts, as if fully restated here, its allegations contained in Paragraphs 1-

28 of the Complaint;
30. Defendant Ford Motor Company engaged in negligent misrepresentation and/or
fraud when supplying the turbo to Defendant Shaffer Ford Sales, Inc. as “new”

when in fact it was rebuilt;

COUNT VH - STRICT LIABILITY
FORD MOTOR COMPANY
31. Plaintiff asserts, as if fully restated here, its allegations contained in Paragraphs 1-

30 of the Complaint;

32. Defendant Ford Motor Company manufactured, designed, constructed, and/or
assembled, and placed into the stream of commerce the aforementioned turbo;

33. At all times relevant, the component parts of the turbo were defective,
unreasonably dangerous, and not reasonably fit, suitable, or safe for their intended
purpose in violation of Section 402(A) of the Restatement (Second) of Torts for

which a claim is hereby made;

COUNT VIII - BREACH OF WARRANTY
FORD MOTOR COMPANY
34. Plaintiff asserts, as if fully restated here, its allegations contained in Paragraphs 1-

33 of the Complaint,

35, Defendant Ford Motor Company expressly and/or impliedly warranted to the
purchaser, public and persons such as Plaintiffs insureds that the aforementioned
turbo and its component parts were free from defects, of merchantable quality,
and reasonably fit for the purpose for which it was intended in the ordinary and

reasonable use thereof;
Case 1:21-cv-00082-TSK Document 1-1 Filed 06/23/21 Page 9of9 PagelD #: 21

36. Defendant Ford Motor Company breached its express and/or implied warranties
in that the turbo and its component parts were not free of defects nor of
merchantable quality, nor fit for the particular purpose for which it was intended
in their ordinary and reasonable use;

37. As a result of the acts and omissions of one or both of the Defendants, the
Plaintiff sustained damages in excess of the minimum jurisdictional amount of
this Court.

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
its favor awarding to it all amounts which are due and just.
PLAINTIFF DEMANDS A TRIAL BY JURY.

MINTZER, SAROWITZ, ZERIS, LEDVA
&

 

K. SH , ESQUIRE (WVSB# 7794)

bshafer/‘@idefenséCounsel.com

MICHAEL G. GALLAWAY, ESQUIRE (WVSB#5071)
' mgallaway@defensecounsel.com

48 Fourteenth Street, Suite 260

Wheeling, WV 26003

P: (304) 241-2976 F; (423) 500-3800

Counsel for Plaintiff

MSZL&M File No. 006841.001732
